Citation Nr: 1825321	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-17 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to the service-connected disability of posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 50 percent for service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Michael Miskowiec, Attorney


ATTORNEY FOR THE BOARD

Yonelle Moore Lee, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from October 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the VA Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, however remand is necessary for proper development of the issues of entitlement to service connection for sleep apnea and entitlement to an increased rating for service-connected PTSD. 

In this case, the Veteran testified at a hearing before the undersigned judge in January 2018, after which time a due process waiver was submitted.  In March 2018, the RO ordered a new VA examination.  As the March 2018 VA examination report was not of record at the time the Veteran submitted the above referenced waiver, he could not knowingly waive AOJ review of this evidence.  Moreover, the VA examination report was not submitted by the Veteran and therefore there is no basis for a waiver under 38 C.F.R. § 20.1304 (c) (2017).  Thus, this claim must be returned to the AOJ for consideration of the newly received VA examination report and the issuance of a Supplemental Statement of the Case.  The Board finds that the examination report is relevant and pertinent to both issues in appellate status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2018 to present.  All actions to obtain the requested records should be fully documented in the claims file. 

2.  After completing the above development, and any other development deemed necessary, readjudicate the claims with consideration of the March 2018 VA examination report.  If any benefit sought remain denied, provide a SSOC to the Veteran and his attorney and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




